DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the further fin" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14 is rejected as being necessarily dependent upon claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,881,186 to Smith.  
	In regard to claims 1 and 15-18, Smith discloses an endoscopic device, comprising at least one flexible endoscope shaft 112 and at least one kink protector 16, which is associated with the endoscope shaft and comprises at least one base body that has a conical and/or cylindrical design, at least in sections, and that has a main extension direction and a main extension along the main extension direction, and the kink protector comprises at least one quick-release coupling, which is configured for a selective connection to a tube 14 and includes at least one fin 30 situated at least substantially perpendicularly on the base body, wherein the fin has an extension extending along the main extension direction of the base body at least across 50% of the main extension of the base body (See Figs. 1-2 and Col. 4, Lines 1-65).
	In regard to claim 2, Smith discloses an endoscopic device, wherein a main extension plane of the fin is oriented at least substantially parallel to the main extension direction of the base body (See Figs. 2a, 4 and Col. 4, Lines 17-65 and Col. 5, Lines 35-50).
	In regard to claim 3, Smith discloses an endoscopic device, wherein the fin comprises at least one outside edge facing away from the base body, at least one angle of the outside edge relative to the main extension direction of the base body decreasing along the main extension thereof (See Figs. 2a, 4 and Col. 4, Lines 17-65 and Col. 5, Lines 35-65).
	In regard to claim 4, Smith discloses an endoscopic device, wherein the fin is configured to bend laterally upon contact, in particular with the tube (See Figs. 2a, 4 and Col. 4, Lines 17-65 and Col. 5, Lines 35-65).
	In regard to claim 5, Smith discloses an endoscopic device, wherein the fin is designed to be at least partially elastic (See Figs. 2a, 4 and Col. 4, Lines 17-65 and Col. 5, Lines 35-65).
In regard to claim 7, Smith discloses an endoscopic device, wherein the fin is made at least partially of a material which is a thermoplastic elastomer (See Col. 4, Lines 17-65 and Col. 6, Lines 1-25).
In regard to claim 8, Smith discloses an endoscopic device, wherein the fin has a height in sections, at least measured relative to the base body, which corresponds at least to twice a thickness of the fin (See Col. 5, Lines 35-50).
In regard to claim 10, Smith discloses an endoscopic device, wherein the base body, cut perpendicularly to the main extension direction thereof, has a cross-section deviating from a circular ring shape at least in sections (See Figs. 2a-b, 4 and Col. 4, Lines 17-65 and Col. 5, Line 35 – Col. 6, Line 25).
	In regard to claim 11, Smith discloses an endoscopic device, wherein the fin is designed in one piece with the base body (See Figs. 2a-b, 4 and Col. 4, Lines 17-65 and Col. 5, Line 35 – Col. 6, Line 25).
In regard to claim 12, Smith discloses an endoscopic device, wherein the quick-release coupling comprises at least one further fin, which is designed substantially identically to the fin (See Figs. 2a-b, 4 and Col. 4, Lines 17-65 and Col. 5, Line 35 – Col. 6, Line 25).
In regard to claim 13, Smith discloses an endoscopic device, characterized in that wherein the fin and the further fin are arranged rotationally symmetrically relative to one another about a rotational symmetry axis at the base body (See Figs. 2a-b, 4 and Col. 4, Lines 17-65 and Col. 5, Line 35 – Col. 6, Line 25).
In regard to claim 14, Smith discloses an endoscopic device, characterized in that wherein a rotational symmetry axis of the fins is different from the main extension direction of the base body (See Figs. 2a-b, 4 and Col. 4, Lines 17-65 and Col. 5, Line 35 – Col. 6, Line 25).
Claim(s) 1-5 and 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0257253 to Jemison  
	In regard to claims 1 and 15-18, Jemison discloses an endoscopic device, comprising at least one flexible endoscope shaft 52 and at least one kink protector 110, which is associated with the endoscope shaft and comprises at least one base body that has a conical and/or cylindrical design, at least in sections, and that has a main extension direction and a main extension along the main extension direction, and the kink protector comprises at least one quick-release coupling, which is configured for a selective connection to a tube 108 and includes at least one fin (not shown) situated at least substantially perpendicularly on the base body, wherein the fin has an extension extending along the main extension direction of the base body at least across 50% of the main extension of the base body (See Figs. 2a-b and paragraphs 0042-0043).
	In regard to claim 2, Jemison discloses an endoscopic device, wherein a main extension plane of the fin is oriented at least substantially parallel to the main extension direction of the base body (See Figs. 2a-b and paragraphs 0042-0043).
	In regard to claim 3, Jemison discloses an endoscopic device, wherein the fin comprises at least one outside edge facing away from the base body, at least one angle of the outside edge relative to the main extension direction of the base body decreasing along the main extension thereof (See Figs. 2a-b and paragraphs 0042-0043).
	In regard to claim 4, Jemison discloses an endoscopic device, wherein the fin is configured to bend laterally upon contact, in particular with the tube (See Figs. 2a-b and paragraphs 0042-0043).
	In regard to claim 5, Jemison discloses an endoscopic device, wherein the fin is designed to be at least partially elastic (See Figs. 2a-b and paragraphs 0042-0043).
In regard to claim 9, Jemison discloses an endoscopic device, wherein the base body comprises at least one conical section and at least one cylindrical section (See Figs. 2a-b and paragraphs 0042-0043).
In regard to claim 10, Jemison discloses an endoscopic device, wherein the base body, cut perpendicularly to the main extension direction thereof, has a cross-section deviating from a circular ring shape at least in sections (See Figs. 2a-b and paragraphs 0042-0043).
	In regard to claim 11, Jemison discloses an endoscopic device, wherein the fin is designed in one piece with the base body (See Figs. 2a-b and paragraphs 0042-0043).
In regard to claim 12, Jemison discloses an endoscopic device, wherein the quick-release coupling comprises at least one further fin, which is designed substantially identically to the fin (See Figs. 2a-b and paragraphs 0042-0043).
In regard to claim 13, Jemison discloses an endoscopic device, characterized in that wherein the fin and the further fin are arranged rotationally symmetrically relative to one another about a rotational symmetry axis at the base body (See Figs. 2a-b and paragraphs 0042-0043).
In regard to claim 14, Jemison discloses an endoscopic device, characterized in that wherein a rotational symmetry axis of the fins is different from the main extension direction of the base body (See Figs. 2a-b and paragraphs 0042-0043).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,881,186 to Smith in view of U.S. Patent No. 6,464,632 to Taylor.
	In regard to claim 6, Smith discloses an endoscopic device comprising a kink protector with at least one fin which may be made from PTFE or a similar material (See rejections above) but is silent with respect to wherein the fin is specifically made at least partially of a material having a Shore hardness value of at least 40 and/or of no more than 80.  Taylor teaches of an analogous endoscopic device used within the working channel of an endoscope which may be made from PTFE (See Col. 5, Lines 1-49) and specifically configured to have a durometer of about 50 Shore A (see Col. 6, Lines 1-9).  It would have been obvious to one skilled in the art at the time the invention was filed to construct the device of Smith with a Shore hardness value of about 50 to provide ideal rigidity to the instrument being passed through the working channel, preventing damage thereto, while also enabling the instrument to easily slide within the working channel as taught by Taylor.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
6/18/2022